Exhibit 10.9

United States Steel Corporation Supplemental Thrift Program

Effective January 1, 2005, Amended to April 25, 2011

 

1. History and Purpose

United States Steel Corporation established the United States Steel Corporation
Supplemental Thrift Program (“Program”), and amended and restated the Program
effective January 1, 2005 to comply with section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), except with respect to benefits that were
vested under the Program on or before December 31, 2004.

The purpose of this Program is to compensate individuals for the loss of Company
matching contributions under the United States Steel Corporation Savings Fund
Plan for Salaried Employees (“Savings Plan”) or the Tubular Services Savings
Plan (“Tubular Plan”) (collectively, “Plans”) that occurs due to certain limits
established under the Code or that are required under the Code. The term
“Corporation” shall mean United States Steel Corporation and any other company
that is a participating employer in the Plans.

 

2. Eligibility

Except as otherwise provided herein, an individual is a “Member” of the Program
if he or she is an employee of the Corporation who is eligible to participate in
the either or the Plans and either (a) is a member of the Executive Management
Group, or (b) is not permitted to make contributions to either of the Plans at
least equal to the maximum rate of matching Company contributions applicable to
his service because of the limitations of the Code.

 

3. Amount of Benefits

With respect to a month in which a Member’s ability to either:

  (a) save on both a pre-tax and after-tax basis under either of the Plans at a
rate at least equal to the maximum rate of matching Company contributions
applicable to his service is restricted by law (including the limitations under
Code sections 401(a)(17), 401(k), 402(g), and 415), or

  (b) save on an after-tax basis under either of the Plans at a rate at least
equal to the maximum rate of matching Company contributions applicable to his
service is restricted by Code section 401(m),

the full matching Company contributions which would otherwise have been
deposited into the Plans on behalf of the Member will be credited for such month
to the Member’s account under the Program (regardless of the Member’s rate of
savings under the Plans). Effective April 1, 2005, the amount to be credited for
a month to a Member’s account under the Program will be equal to a percentage of
the Member’s monthly base salary that, on a year-to-date basis, is in excess of
the Internal Revenue Code section 401(a)(17) annual compensation limit for the
year, with such percentage determined in accordance with the following schedule:

 

Continuous Service    Crediting Rate under Program  

1 month but less than 10 years

     5.0 % 

10 years but less than 15 years

     5.5 % 

15 years and over

     6.0 % 

 

1 of 5



--------------------------------------------------------------------------------

Effective June 1, 2010, the amount to be credited for a month to a Member’s
account under the Program will be equal to 6% of the Member’s monthly base
salary that, on a year-to-date basis, is in excess of the Internal Revenue Code
section 401(a)(17) annual compensation limit for the year.

Any amount credited to a Member’s account pursuant to this amendment will be
subject to the requirements of Internal Revenue Code section 409A.

Beginning January 1, 2002, the amount to be credited to a Member’s account in
the Program (book entry only) will be credited in the same manner as if the
amount had been deposited in the applicable Plan for investment in United States
Steel Corporation Common Stock. Beginning November 1, 2004, the number of shares
to be credited to a Member’s account in the Program (book entry only) will be
calculated using the amount of contribution and the net asset value of United
States Steel Corporation Common Stock at markets close on the processing date.
In addition, amounts credited to a Member’s account (book entry only) as of
December 31, 2001 relating to USX-U.S. Steel Group Common Stock and USX-Marathon
Group Common Stock, respectively, will continue to be held in such accounts as
amounts relating to United States Steel Corporation Common Stock and Marathon
Oil Corporation Common Stock, respectively. Effective as of the date Marathon
Oil Corporation distributes Marathon Petroleum Company Common Stock in a spinoff
transaction, the accounts of Members with book entries for Marathon Oil
Corporation Common Stock on that date will be credited with book entries for
Marathon Petroleum Company Common Stock associated with the spinoff transaction.
Except as otherwise provided, the rules under the Plans for determining service
for eligibility and vesting, Corporation stock values, share determination,
beneficiary designation, and vesting will be applicable under this Program.

Effective November 30, 2005, this Program accepted a transfer of the entire
value of any participant’s account from the Transtar, Inc. Supplemental Thrift
Program (“Transtar Program”). If an individual had an amount transferred from
the Transtar Program (“Transtar Program Transfer”), such individual will be
treated as a Member of this Program. Transtar Program Transfers (and future
earnings thereon) will be credited in the same manner as if the amount had been
deposited in the Savings Plan for investment in the Fidelity Managed Income
Portfolio II – Class 3 (prior to the close of business on January 29, 2010, the
Group Interest Fund).

 

4. Form of Benefit and Timing of Distribution

  a. Lump Sum Distribution

  1.

Effective January 1, 2005, subject to section 4.b. below, a Member shall receive
a lump sum distribution of the benefits payable under this Program upon the
Member’s (a) termination of employment with the Corporation with five or more
years of continuous service, (b) termination of employment with the Corporation
prior to attaining five years of continuous service with the consent of the
Corporation, or (c) pre-retirement death. For this purpose, the term
“termination of employment” shall mean a “separation from service” as that term
is used under section 409A(a)(2)(A)(i) of the Code and the regulations
thereunder. Except as provided in section 5e., benefits provided by this Program
shall be paid by the Corporation in cash out of the general assets of the
Corporation. The payment date shall be on the last business day of the calendar
month following the month in which such termination of employment occurred.
Effective February 28, 2009, Members who retire under the 2009 Voluntary Early
Retirement Program will be treated as having Company consent to

 

2 of 5



--------------------------------------------------------------------------------

 

retire even if they have not attained the 5-year vesting requirement under this
Program at retirement.

  2. In the event a Member dies prior to retirement, the benefits will be paid
to the Member’s surviving spouse (or to the Member’s estate, if there is no
surviving spouse) in the form of a lump sum distribution. The payment date shall
be on the last business day of the calendar month following the month in which
such death occurred.

  3. In the event a Member dies after retirement but prior to receiving the
benefits credited to his account under the Program, the benefits will be paid to
the Member’s surviving spouse (or to the Member’s estate, if there is no
surviving spouse) in the form of a lump sum distribution on the scheduled
payment date (i.e., the last business day of the calendar month following the
month in which the Member’s termination of employment occurred).

 

  b. Delay in Payment to Specified Employees

Effective January 1, 2005, in the case of any Member who is determined by the
administrator to be a “specified employee” (as defined in Code section
409A(a)(2)(B)(i) and the regulations thereunder), no amount of such Member’s
lump sum distribution that is considered deferred, for purposes of Code section
409A, in taxable years beginning after December 31, 2004, shall be distributed
as described in section 4.a. above, but rather shall be payable on the first
business day of the seventh month following the date of the Member’s termination
of employment (or, if earlier, the last business day of the calendar month
following the month of the Member’s death). During this six-month delay period,
simple interest will accrue and be payable, on the date specified in the
preceding sentence, on the balance due using the average of the interest rates
established under the Pension Benefit Guaranty Corporation regulations to
determine the present value of lump sum distributions payable under the United
States Steel Corporation Plan for Employee Pension Benefits (Revision of 2003)
during the months included in the six-month delay period.

For purposes of this Program, a Member’s entire benefit amount shall be
considered deferred in taxable years beginning after December 31, 2004 if the
Member had not attained at least five years of service as of December 31, 2004.
For Members with at least five years of service as of December 31, 2004, their
benefit determined as of December 31, 2004, plus earnings, shall be payable in
accordance with the terms of the Program in effect on October 3, 2004, without
any modification thereto.

 

5. General Provisions

  a. Administration

The Vice President – Administration, United States Steel and Carnegie Pension
Fund, is responsible for the administration of this Program. The administrator
shall decide all questions arising out of and relating to the administration of
this Program. The decision of the administrator shall be final and conclusive as
to all questions of interpretations and application of the Program.

 

  b. Amendment or Termination of Program

The Corporation reserves the right to make any changes in this Program or to
terminate this Program as to any or all groups of employees covered under this
Program, but in no event shall such amendment or termination adversely affect
the vested or non-vested benefits accrued hereunder prior to the effective date
of such amendment or termination.

 

3 of 5



--------------------------------------------------------------------------------

Any amendment to this Program which changes this Program (including any
amendment which increases, reduces or alters the benefits of this Program) or
any action which terminates this Program to any or all groups shall be made by a
resolution of the United States Steel Corporation Board of Directors (or any
authorized committee of such Board) adopted in accordance with the bylaws of
United States Steel Corporation and the corporation law of the state of
Delaware.

 

  c. No Guarantee of Employment

Neither the creation of this Program nor anything contained herein shall be
construed as giving an individual hereunder any right to remain in the employ of
the Corporation.

 

  d. Nonalienation

No benefits payable under this Program shall be subject in any way to
alienation, sale, transfer, assignment, pledge, attachment, garnishment,
execution, or encumbrance of any kind by operation of law or otherwise. However,
this section shall not apply to portions of benefits applied to satisfy
(i) obligations for withholding of employment taxes, or (ii) obligations under a
qualified domestic relations order.

 

  e. No Requirement to Fund

Except as provided in this section 5e., benefits provided by this Program shall
be paid out of general assets of the Corporation. No provisions in this Program,
either directly or indirectly, shall be construed to require the Corporation to
reserve, or otherwise set aside, funds for the payment of benefits hereunder.

As of December 31, 2001 (the “Effective Date”), United States Steel Corporation
(and its subsidiaries and successors) and Marathon Oil Corporation (and its
subsidiaries and successors) have assumed liability for a Specified Percentage
of the Corporate Part, if any, of each Member’s accrued benefit under the
Program. The term “Corporate Part” is defined to mean the pro rata portion
(based upon continuous service taken into consideration for benefit accrual
purposes under the Program) of a Member’s total accrued benefit under the
Program as of the Effective Date which is attributable to continuous service
performed for the USX Headquarters unit of USX Corporation on or after May 1,
1991 and prior to the Effective Date. The Specified Percentage is thirty-five
percent (35%) for United States Steel Corporation and sixty-five percent
(65%) for Marathon Oil Corporation. The term “accrued benefit” is defined to
mean the number of units of Marathon Stock (as renamed the Marathon Oil
Corporation common stock), the number of shares of Marathon Petroleum Company
Common Stock, and the number of units of Steel Stock (as converted to United
States Steel Corporation common stock) the participant has accrued in his or her
account under the Program. The assumption of liability for the Specified Portion
of the Corporate Part includes the assumption of liability for future dividends
attributable to such allocated units.

 

  f. Controlling Law

To the extent not preempted by the laws of the United States of America, the
laws of the Commonwealth of Pennsylvania shall be the controlling state law in
all matters relating to this Program.

 

4 of 5



--------------------------------------------------------------------------------

  g. Severability

If any provisions of this Program shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts of
this Program, but this Program shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

 

  h. Exclusive Provisions of Program

The provisions contained herein constitute the complete and exclusive statement
of the terms of this Program. There are no written or oral representations,
promises, statements or commitments, other than those expressly set forth
herein, with respect to benefits provided by this Program. All reliance by any
individual concerning the subject matter of this Program shall be solely upon
the provisions set forth in this document.

 

  i. Code Section 409A

This Program shall be interpreted and administered in accordance with section
409A of the Code and the regulations and interpretations that may be promulgated
thereunder.

 

5 of 5